DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 8 July 2020, in the matter of Application N° 16/923,214.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 21 have been canceled.  Claims 22-35 have been added and are supported by the originally-filed disclosure.
Claims 15-20 have each been amended.  Claim 15 has been amended to recite generic species of biocides to be used in claimed composition and to exclude aldehyde-releasing and aldehyde-based biocides from the list of useable biocides.  Claims 17-20 have been amended to all depend from claim 15.  Claims 16-18 have additionally been amended to remove indefinitely recited species (i.e., “preferably” language).  No new matter has been added.
Thus, claims 15-20 and 22-35 now represent all claims currently under consideration.

Information Disclosure Statement
One Information Disclosure Statement (IDS) filed 8 July 2020 is acknowledged and has been considered.

Claim Objections
Claims 15-20 and 22-35 are objected to because none of the claims begin with the appropriate article.  Claim 15 should recite, “An aqueous preparation…” while any claims that depend therefrom should begin with “The”.  Appropriate correction is required.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20, 27, and 28, the phrase “such as” renders each of the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP §2173.05(d).

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20, 22-25, and 27-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gane et al. (EP 2 194 103 A1; IDS reference; also published as US Pre-Grant Publication Nº 2011/0297043 A1).

Regarding the amount of biocide present in the claimed compositions, it is recited that the biocide is present in an amount such that the minimum inhibitory concentration (MIC) of the at least one biocide against a strain of bacteria, mold or yeast fulfills the following equation (I): MICwithoutLi / MICLi ≥ 1.1 (claim 15), and MICwithoutLi / MICLi ≥ 1.5 (Ia), or MICwithoutLi / MICLi ≥ 2.0 (Ib), or MICwithoutLi / MICLi ≥ 4.0 (Ic) (claim 16).
The Examiner, having considered the breadth of the claim in view of the instant specification, submits that though there is an equation to be satisfied by the instantly recited composition, the claims do not recite exactly what amount of any of the generically categorized biocides are to be used with respect to any of the bacterial, yeast, or mold organisms to be combated.
As such, the Examiner respectfully advances that where an aqueous composition is disclosed comprising lithium ions or lithium-releasing or –containing compounds in the concentrations recited, in combination with compounds that read on the recited biocides, and in the absence of the aforementioned aldehyde compounds, the claims will be considered to be met.
Gane discloses preparing an aqueous, calcium carbonate suspension that additionally comprises at least one lithium ion containing compound selected from the group consisting of lithium hydroxide, lithium oxide, or inorganic and/or monomeric lithium salts (see e.g., claim 1).  The lithium ion containing compounds are further defined by the reference at ¶[0047] as including lithium chloride.  Such is considered to teach the presence of a biocide compound that meets the limitations recited by the instant claims.  Paragraph ¶[0048] discloses that the lithium ion concentration preferably ranges from 10-2,000 ppm, more preferably from 100 to 1,000 ppm, and most preferably from 200 to 800 ppm.
Thus, in considering the instantly claimed millimolar (mMol/L) concentrations of lithium ion concentration recited in the claims, the Examiner submits that, depending on the molar ratio of lithium present within the lithium containing compound, the recited concentration of lithium will range from about 2.2 ppm to about 115.3 ppm Li+ (e.g., LiOH) or about 4.4 ppm to about 230.6 ppm Li+ (e.g., Li2O).  The preferred ranges disclosed by Gane read on the instantly claimed lithium ion concentrations.
Lastly, regarding the recited compositional limitations of claim 15, the teachings of Gane are completely silent towards any teachings of aldehyde-based compounds and aldehyde-releasing compounds.
The Examiner additionally submits that the limitations recited in claim 16 present revisions to the MIC equations.  Claims 22-25 each recite that the biocide is present in an amount of at least 9%, 33%, 50%, and 75%, respectively, below the MIC of the at least one biocide for the at least one strain of bacteria, yeast, and/or mold.  
However, the none of the claims add any compositional or structural limitations to the subject matter presented in claim 15.  As such, these claims are taught by Gane as well, notably as the compositional limitations of the recited invention are met by the reference.
The limitations recited in claims 17 and 27-29 are met by the disclosure of calcium carbonate (see e.g., Abstrct; claim 1).
The limitations of claims 18 and 30-34 recite that the composition of claim 15 will have a pH value that ranges from 2-12 (claims 18 and 32), that ranges from 6-12 (claims 30 and 34), and from 7-10.5 (claims 31 and 33).  Gane discloses, for instance, in claim 18 that the practiced compositions will have a pH preferably between 8.5 and 10.5, most preferably between 9 and 10 (e.g., 9.5).  Such is considered to teach the limitations presented in each of the foregoing claims.
Alternatively, claim 18 recites that the composition of claim 15 will possess a solids content of up to 85.0 wt%.  Claims 30 and 33 alternatively recite a solids content ranging from 10.0 to 82.0 wt%.  Claims 31, 32, and 34 alternatively recite a solids content ranging from 20.0 to 80.0 wt%.  The most preferred solids content ranges disclosed in claims 29 and 30, for instance, read on each of the above alternatively recited limitations of claims 18 and 30-34.
Lastly, claims 19 and 20 recite limitations directed to narrowing the organisms to which the claimed composition is intended to be applied.  Claim 19 recites that the at least one strain of bacteria is selected from gram-negative, gram-positive, or a mixture thereof, while claim 20 presents a library of generic species of bacteria, yeasts, and molds, against which the claimed composition is act.
The Examiner acknowledges the limitations recited therein, but respectfully submits that the claims are broadly and reasonably interpreted as reciting the same compositional limitations as are presented in claim 15.  Stated another way, the intended targets of the claimed composition do not add to or further limit the composition at issue.  Rather, the claims are interpreted as recitations of intended use, notably as the recited organisms are not part of the claimed composition.
Thus, the teachings of Gane are considered to expressly teach each of the instantly claimed compositional limitations.
Claims 15-20 and 22-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bauer et al. (USPN 4,871,754; IDS reference).
The limitations of the instantly claimed composition are discussed above.  The limitations of claim 26 and the alternative limitation to claim 22 both recite that the at least one biocide is present in an amount ranging from 0.5-6,000 ppm, calculated relative to the weight of water in the aqueous preparation.
Bauer discloses an aqueous solution comprising the lithium salt of 1,2-benzisothiazolin-3-one (see e.g., Abstract; claims 1, 7, and 8).  Claim 7 discloses a method for protecting aqueous solutions against Aspergillus niger comprising adding a biocidally effective amount of the practiced composition to said solutions.  Claim 8 discloses that the concentration of the lithium salt of 1,2-benzisothiazolin-3-one will be at least 0.0016 wt% of the composition.  The Examiner notes that this concentration is also disclosed in Example 11 (col. 6).  Converting the disclosed weight percentage of 1,2-benzisothiazolin-3-one lithium salt to ppm is done by multiplying by 10,000 (see e.g., www.rapidtables.com/convert/number/Percent_to_PPM.html).  As such, the practice composition contains at least 16 ppm of both lithium ions as well as the biocide 1,2-benzisothiazolin-3-one.
As discussed in the preceding rejection, the instantly claimed millimolar (mMol/L) concentrations of lithium ion concentration recited in the claims will depend on the molar ratio of lithium present within the lithium containing compound, the recited concentration of lithium will range from about 2.2 ppm to about 115.3 ppm Li+ (e.g., LiOH) or about 4.4 ppm to about 230.6 ppm Li+ (e.g., Li2O).  In the instant case, the lithium salt of 1,2-benzisothiazolin-3-one is monovalent; the counter-cation is Li+ based on the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

800 mM Li = 0.8 mol Li/L = [(0.8 mol Li/(mol Li/6.94 g))]/L = 0.1152 g Li/L = 115.2 mg/L
115.2 mg/L x 1 ppm/(mg/L) = 115.2 ppm Li
As such, the instantly claimed concentration of 15.0 to 800.0 mM converts to a claimed lithium ion concentration range of about 2.2 to about 115.3 parts per million.
The foregoing is considered to teach the limitations recited in claims 15, 16, 19, 20, 22-26, and 35.
The limitations recited in claims 17 and 27-29 are taught by Bauer’s disclosure of 1,2-propylene glycol (see e.g., claim 2).  The disclosure of propylene glycol is considered to meet the at least one organic material limitation of ‘hydrocarbons’ as further defined in the instant specification (see pg. 18, lines 1-4).
Lastly, the limitations recited in claims 18 and 30-34 are taught by the reference as well.  Notably, in each of the instances, the pH limitations are considered to be met in view of the express disclosure of the recited composition.  Furthermore, the reference discloses that the practiced composition demonstrates “increased fungicidal activity, [and that] the aqueous formulations according to the invention exhibit a good antimicrobial action against gram-positive and gram-negative bacteria, yeasts and algae in a wide pH range, especially in the pH range from 4 to 12.” 
As such, the teachings of Bauer are considered to expressly meet each of the recited limitations.
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615